Citation Nr: 1627776	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  12-02 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a disability evaluation in excess of 10 percent for hypertension.

2. Entitlement to a total disability evaluation based on individual unemployability (TDIU), prior to April 14, 2015.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1976 to May 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In March 2016, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 
The issue of entitlement to a TDIU, prior to April 14, 2015, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At no time during the appeal period has the Veteran's hypertension been manifested by diastolic pressure of predominantly 110 or more, or systolic pressure of predominantly 200 or more.  Her blood pressure is controlled with medication.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for hypertension have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7101 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of her application. By correspondence dated April 2009, VA advised the Veteran of the information and evidence needed to substantiate the claim. The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain. The Veteran was provided information regarding the assignment of disability ratings and effective dates. The appeal was most recently readjudicated in the January 2012 statement of the case.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate her claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

The Veteran's statements in support of the claim are of record, including testimony provided at the hearing before the undersigned Veterans Law Judge. The Board hearing focused on the elements necessary to substantiate her claim and the Veteran, through her testimony and her representative's statements, demonstrated that she had actual knowledge of the elements necessary to substantiate the claim for benefits. Thus, the material issues on appeal were fully developed in accordance with 38 C.F.R. § 3.103(c) (2015).

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4. The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

Under the provisions of Diagnostic Code 7101, a 10 percent rating is warranted when the diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. 38 C.F.R. § 4.104, Diagnostic Code 7101. A 20 percent rating contemplates diastolic pressure of predominantly 110 or more, or systolic pressure predominantly 200 or more. Id. A 40 percent rating is assigned when the diastolic pressure is predominantly 120 or more. Id. The highest rating of 60 percent rating is warranted when the diastolic pressure is predominantly 130 or more. Id.

Analysis

The Veteran was diagnosed with hypertension in 1976 and is prescribed medications to control her blood pressure.

The Veteran was afforded a VA examination in April 2009 which revealed stable hypertension. The Veteran's blood pressure readings were 133 (systolic) / 92 (diastolic), 133/81, and 133/84. X-rays showed that her heart size was normal and there was no history of hypertensive cardiovascular disease or any other hypertensive related disease. 

The Veteran's VA treatment records include numerous  blood pressure readings as well. For instance, in April 2009, the Veteran's blood pressure was 138/83. In June 2009, her readings were 116/40 and 134/83. A July 2009 reading showed 129/84, while a March 2010 reading showed 103/64, and a May 2013 reading showed 136/86. 
	
The Veteran's most recent pertinent VA examination for hypertension was in September 2015. Her blood pressure readings were 130/80, 122/80, and 124/76, with an average blood pressure reading of 125/78. 

During the Veteran's March 2016 hearing, she claimed that she sometimes felt lightheaded and sweaty from high blood pressure during stressful situations, but her medications helped control this. She also claimed that her readings would be higher if she did not continue with her prescribed medication.

The Board acknowledges the Veteran's contention that her blood pressure readings would be significantly higher if not for her medications. This is a factor the rating criteria contemplate by allowing a compensable rating for hypertension that medication currently controls, so long as the Veteran has some history of diastolic pressure that was predominantly at 100 or more, which she had prior to April 29, 2009. There are no other Diagnostic Codes that might apply to the Veteran's hypertension.

The Board has also taken the Veteran's lay statements into account. The Veteran is competent to report her own observations with regard to the symptomatology of her hypertension. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). However, the rating criteria for hypertension focus entirely on diastolic and systolic blood pressure and nothing in the Veteran's lay statements indicates that her hypertension meets the criteria for an evaluation in excess of 10 percent. 

Based on the evidence of record, the criteria for an evaluation higher than 10 percent based on diastolic pressure of predominantly 110 or more, or systolic pressure predominantly 200 or more are consequently not met. 38 C.F.R. § 4.104, Diagnostic Code 7101.


ORDER

Entitlement to a disability evaluation in excess of 10 percent for hypertension is denied.


REMAND

VA regulations allow for the assignment of a total disability rating based on individual unemployability (TDIU) when a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the Veteran has certain combinations of ratings for service-connected disabilities. If there is only one such disability, that disability must be ratable at 60 percent or more. If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2015).

Prior to April 14, 2015 and during the pendency of her appeal, the Veteran did not meet the schedular criteria to allow for an assignment of TDIU because her mental health disability was rated at 50 percent disabling, while her hypertension was rated as 10 percent disabling. The Board does however note that a September 2015 rating decision increased the Veteran's mental health disability to 100 percent disabling, effective April 14, 2015.

As the Veteran did not meet the schedular criteria prior to April 14, 2015, the Board will next consider whether referral for an extraschedular TDIU rating is warranted. If the schedular TDIU percentages are not met, the Veteran's claim may be referred to the Director of Compensation Service for an extraschedular rating when the evidence of record shows that Veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities." 38 C.F.R. § 4.16(b) (2015). The Board cannot award TDIU on this basis in the first instance. 

On the Veteran's most recent September 2010 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, she claims to have stopped working as a nurse in 2003 due to her nerves, depression, and anxiety. However, during her March 2016 hearing, she stated that in addition to her mental health disability, she stopped working sometime in 2006 or 2007 due to a fall and subsequent wrist injury that caused numbness and tingling in her arm and neck.

The Board acknowledges a March 2007 statement from the Veteran's VA psychiatrist which states that the Veteran is not able to be gainfully employed and it is unclear whether she will ever be able to work in a full-time job again. 

The Veteran was previously afforded VA mental health examinations in 2004, 2006, and 2007. In each of these examinations, the same examiner noted that the Veteran had not been working due to problems associated with both her wrist injury and mental health disability.

An April 2009 VA examination elaborated on the Veteran's past work history, noting that she was primarily unable to work because of her wrist injury. However, the Veteran also indicated that her mental health problems were affecting her greatly. Specifically, she could not stand to be around people, was easily angered or agitated, had great difficulty focusing or concentrating, and suffered from low motivation. The examiner also noted that the Veteran's mental health condition "appears quite severe [and] there appears to be a psychotic component to her mental illness which would affect employment." Finally, given all of the Veteran's severe symptoms, the examiner concluded that the Veteran is unable to handle any gainful employment.

The Veteran's latest VA mental health examination occurred in August 2015, again performed by the same examiner from her previous examinations. The examiner remarked that in her prior examinations, it was difficult to distinguish the symptoms associated with the Veteran's diagnoses of generalized anxiety disorder and major depression with psychotic features because there was significant overlap between the two. The examiner noted that symptoms of both mental health disabilities cause significant distress or impairment in various areas of life, including her ability to interact with others. The examiner determined that the Veteran suffered from total occupational and social impairment, but explained that there is no way to measure how much one of her mental health disabilities affects her versus the other. 

Although the Veteran did not meet the schedular criteria for a total disability rating based on individual unemployability as set out in 38 C.F.R. § 4.16(a) prior to April 14, 2015, a total rating, on an extra-schedular basis, may nonetheless be granted in exceptional cases (and pursuant to specifically prescribed procedures) when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. The Board finds that there is sufficient evidence to suggest that the Veteran may have been unable to secure or follow a substantially gainful occupation due to her service-connected disabilities prior to April 14, 2015, as indicated by her September 2015 rating decision which increased the Veteran's mental health disability to 100 percent disabling, effective April 14, 2015. Specifically, the same examiner who conducted the Veteran's previous examinations noted that it was difficult to differentiate between the symptoms of her mental disabilities, but consistently reported that these symptoms impacted her ability to work. Thus, the Board finds the Veteran's claim for TDIU prior to April 14, 2015, should be referred to the Director of the Compensation Service for consideration of an extraschedular TDIU under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1. Refer this case to the Director, Compensation Service for consideration of whether the Veteran is entitled to TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) for the period prior to April 14, 2015. The electronic claims files should be provided to the Director, Compensation Service. 
 
2. Thereafter, the issue should be readjudicated. If the issue remains denied, a supplemental statement of the case should be provided to the Veteran and her representative. After they have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


